PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/657,421
Filing Date: 13 Mar 2015
Appellant(s): Scheuer, Tobias



__________________
Li (Lily) Zhang
(Reg. No. 70,902)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 Nov 2020.
GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Examiner maintains every ground of rejection set forth in the Office action dated 1 May 2020 from which the appeal is taken.

RESTATEMENT OF REJECTION
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The Office rejects 1, 7, 14, and all corresponding dependent claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, possessed the claimed invention.  
As for the independent claims, (demonstrated with Claim 1), the highlighted limitations are not supported in the Specification: 
identifying …an activity of a plurality of activities, [1] the activity being serviced by a plurality of central processing units (CPUs), …counting …to generate a count for each of the plurality of separate time periods, [2] the count being a sum of a first quantity of computing threads that perform the activity by being executed in parallel on multiple CPUs and [3] a second quantity of computing threads that perform the activity by being executed in sequence on a single CPU; setting, by the at least one processor, [4] a target number of active computing threads required to achieve a maximal use of the plurality of CPUs….
As for [1] and [2], nowhere does the Spec. or original claims disclose that the threads of a single activity are spread across multiple processors.  In fact, there exists nowhere in the Specification or drawings a single statement or example of two threads running in parallel on anything but a single processor.  As for [3], the Spec. and original claims (and Fig. 3,) expressly show all the threads running on a single CPU.  As for [4], the Spec. is concerned with a target number for a single target CPU. 
Appellant now claims (Appel Brief, P6) Spec. support for [1] at “(See, e.g., Specification, at para. [0036])”; [2] and [3] at “(See, e.g., Specification, at para. [0019], [0020], [0024], [0028])”; and [4] at “(See, e.g., Specification, at para. [0028] and [0034]).”  
As for [1] (the activity being serviced by a plurality of central processing units (CPUs)), the cited support, Spec. ¶36, is an end-of-the-disclosure “catch all” boilerplate paragraph that makes no mention of any “activity” being serviced by any “CPU” and does not contain or discuss either of those terms.
  As for [2] and [3] ([2] the count being a sum of a first quantity of computing threads that perform the activity by being executed in parallel on multiple CPUs and [3] a second quantity of computing threads that perform the activity by being executed in sequence on a single CPU), (allegedly disclosed by Spec. ¶s 19, 20, 24, and 28), 
 ¶19 describes “a database management system” that has nothing to do with the claim 
¶20 discloses that “[t]he computing system 110 handles multiple threads in parallel. With the current subject matter, samples can be taken on each of the threads. Further, each thread can have history about the last sample and the accumulated CPU time being used on that thread.”  First, this does not disclose threads of a single activity serviced by multiple CPUs (which would be parallel processing, discussed below, an entirely different field of computer science) as claimed in [1].  Second, the disclosure misuses the term of art “parallel” throughout the Spec. in reference to multi-threaded execution.  What is disclosed in the Spec. and drawings are multiple threads running on a single CPU, which is a universal daily occurrence.  What no threads can do, as is cemented into the disclosure, is run “in parallel” on a single CPU.  Appellant has now attempted to transform the disclosed thread-balancing related application, which could not exist, into a parallel processing application that did not exist.  All of which can be seen in the next paragraph cited as supporting the claim. 
¶24 discloses that “Diagram 300 of FIG. 3 illustrates work that consists of 8 seconds serial execution (A) followed by another 8 seconds being executed in parallel (B) on 8 threads, followed by yet another 8 seconds of work (C) being executed on 4 threads. The classical profiling would tell us that A, B and C are getting 8 seconds of CPU each, or 33%, but that does not indicate how the total of 11 seconds of execution time is spent.”  As discussed previously, FIG. 3 shows counting execution time of multiple threads running “in parallel” on a single CPU: “[0015] FIG. 3 is a diagram illustrating one example of determining a CPU time usage for at least one activity of a plurality of activities serviced by a central processing unit (CPU).”  Further, there is no disclosure showing the combining of counts from multiple processors.  The  Appellant has newly invented, here in the claims, a process of combining counts from multiple processors, but there is no such example in the Specification.  Further, in reality, the thread balancing of a processor would be independent of any other processors, particularly as many multiprocessor systems are configured with one regular processor and one ”dedicated” (graphics or floating point, for example) processor.  Thus, the workloads and threads (and therefore “targets”) would be entirely different.  This idea of combining two “quantities” of counts from different processors is neither supported, contemplated, nor discussed in the Spec.  Nor could it achieve the stated goal of the invention, i.e. achieving a maximal use of a CPU, as threads running on a first processor have no impact on the performance of a different processor.
¶28 simply describes the “formula” for computing a number based on the observed busy and wasted threads executing on the single CPU.
As for [4] (a target number of active computing threads required to achieve a maximal use of the plurality of CPUs), (allegedly disclosed by Spec. ¶s 28 and 34),
¶28 describes the “formula” for computing a number based on the observed busy and wasted threads executing on the single CPU.
¶34 is a boilerplate paragraph describing the type of peripheral devices that could be attached to a computer including such things as an LCD screen, keyboard, and mouse.
As discussed repeatedly in this application’s extensive history, the inventive concept relates to thread balancing on a single CPU (even if that CPU is among a plurality of CPUs).  Thread balancing is the area of efficiently managing multiple threads competing for a CPU’s resources, also called multithreading (See Examiner-provided 6 Jun 2017 NPL, “Multi-Core and precisely to avoid confusion with parallel processing.  Parallel processing, in contrast, a completely different field of endeavor, is focused on the efficient division of tasks across multiple processors truly running at the very same time, locating and exploiting parallelism in the application code, managing data dependencies, and dividing (usually massive) data sets across multiple processors.  This application does not relate to the actual field of parallel processing, and the disclosed invention bears no useful discussion of, contribution to, or application in that field.  The idea of thread balancing, however, is evidenced in the Specification, but it has been written with the confusion between “concurrent” and “parallel” thread execution.  This is not just a typo or an incorrectly used term, but a fundamental misunderstanding of the art thoroughly embedded in the Spec. and Drawings (FIG. 3 in particular).  Thus, we are left with this present disclosure of a method for determining an optimum target number of threads that should be executed “in parallel” to maximally utilize a single CPU, which does not make sense. And the newly crafted claims attempting re-cast the invention have no support because there is only one disclosed (and fatally flawed) embodiment. 
Appellant has attempted to correct the failings of the original Specification by wholly 
---
[Examiner’s Note: Appellant has provided no response to the following 112(b) rejection in the Appeal Brief]
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The Office rejects Claims 1, 7, 14, and all corresponding dependent claims under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As for the independent claims, (demonstrated with Claim 1), the claims recite “setting, by the at least one processor, a target number of active computing threads required to achieve a maximal use of the plurality of CPUs….”
As previously rejected in the very first Action, the reintroduced term “maximal” is a subjective term that does not delineate the metes and bounds of the claim, if allowed, enabling a person skilled in the art in avoiding infringement.   

RESPONSE TO ARGUMENT
The rejection above has been written to account for the newly cited areas of alleged Specification support provided by Appellant in the appeal brief.  Arguments not already explicitly address in the rejection will be addressed here in detail below.  
Appellant Argument:
First, Appellant argues (Appeal Brief, P12-13) the following regarding the 112 written description requirement rejection:
Having steadfastly argued that the specification lacks written description for multiple computing threads running simultaneously on a single central processing unit, the Examiner now contends that the specification also lacks written description for running multiple computing threads of a single activity in parallel on multiple central processing units. (Office Action, at p. 3). This tum of events is troubling at least because whether the Appellant is in possession of the subject matter of parallel processing was never in doubt.  In fact, it is incredibly nonsensical to question whether Appellant possesses the know how to implement parallel processing in which multiple threads are run simultaneously on multiple central processing units. The Examiner's assertion is also in direct conflict with the specification, which clearly states that "[t]he one or more computing threads for one or more activities can include at least two computing threads that operate in parallel'' and that "[t]he CPU can be one of a plurality of CPUs" (See, e.g., Specification, at para. [0007]-[0008], [0010], and [00371).

Examiner Response:  
The Examiner finds this argument unpersuasive.  “[W]hether the Appellant is in possession of the subject matter of parallel processing was never in doubt.”  As thoroughly detailed in the rejection above, and as argued throughout the prosecution history, the Office’s position is that Appellant is in possession of neither a working invention in the either the field of parallel processing or thread balancing, but rather is confused about the two fields, disclosing a thread-balancing algorithm that inexplicably incorporates parallel processing of threads on a single CPU.  Previous counsel, never in doubt that the disclosure was directed to on the same processor, as outlined in FIG. 3 and ¶24.  In fact, there exists nowhere in the Specification or drawings a single statement or example of two threads running in parallel on anything but a single processor.  As stated in the rejection, counting threads that are running on a different processor would have no bearing on whether the threads running on a first processor are achieving a “maximal” use of the CPU.  Further, even the statement, “[t]he one or more computing threads for one or more activities can include at least two computing threads that operate in parallel” does not make sense, as it logically includes a scenario that could never be true: “the one computing thread for one activity can include at least two computing threads that operate in parallel.”
Appellant Argument:
Appellant additionally argues (P14) the following concerning the written description requirement rejection:
[1] …the Appellant's amendments cure the defects noted in the Board's Decision on Appeal by expressly excluding, from the scope of claims 1, 7, and 14, the counting of computing threads that are run simultaneously on a single central processor unit. As such, the Examiner's assertion that the specification fails to describe how multiple computing threads simultaneously on a single central processing unit is in fact moot.
[2] Nevertheless, to counter Appellant's legitimate efforts to address the Examiner's assertion that running multiple threads running simultaneously on a single central processing unit is impossible as alleged, the Examiner now declares that the specification also lacks adequate written description for running 
[3] Moreover, it is also a baseless assertion, and frankly a comical one in light of the prevalent state of art at the time of filing, that the specification does not show a person having ordinary skill in the art that the Appellant is in possession of the know how to implement parallel processing in which multiple threads are run simultaneously on multiple central processing units.  Given Appellant’s legitimate efforts to address the Examiner's assertion that running multiple threads running simultaneously on a single central processing unit is impossible, this newfound allegation can only be construed as an egregious attempt to derail the application.
[4] The Examiner's rejection under 35 U.S.C. §112(a) also raises issues having no bearing on the written description inquiry. Most notably, the Examiner found it necessary to point out that "the number of threads running on a CPU ... has nothing to do with whether or not the CPU is 'maximally used."' (Office Action, at p. 3). Even more tellingly, the Examiner emphatically dismisses the application as failing to "evidence even the most basic understanding of the art" and having "no discernable inventive value" (Office Action, at p. 3-4). In doing so, the Examiner all but confessed to the subjective judgement that is actually informing the Examiner's improper application of the written description requirement under 35 U.S.C. §112(a).

Examiner Response:  
The Examiner finds these arguments unpersuasive.
[1] The argument that the Specification discloses an invention that counts threads running in parallel on a single processor is relevant for many reasons.  One, it shows that Appellant was never in possession of any real-world working invention.  Two, it is literally the only example shown in the Specification.  So, claiming an invention that does not reflect the only existing embodiment in the Specification is the definition of new matter.
[2] As pointed out in the rejection, there is no other embodiment to claim than the one disclosed that can’t possibly work.  And trying to convert the non-working embodiment into a working one still does not work because threads running on a different processor have no bearing on how effectively a current CPU is managing its own threads, which is the whole 
[3] Examiner has never argued “that the specification does not show a person having ordinary skill in the art that the Appellant is in possession of the know how to implement parallel processing in which multiple threads are run simultaneously on multiple central processing units.”  The Examiner is arguing that one of ordinary skill in the art would not believe Appellant possessed the disclosed invention as it defies the laws of physics.  Examiner is also arguing that the newly claimed invention does not exist in the Specification and that it would still not even work to accomplish the claimed goal of the disclosure.  Nowhere does the Spec. or original claims disclose that the threads of a single activity are spread across multiple processors.  In fact, there exists nowhere in the Specification or drawings a single statement or example of two threads running in parallel on anything but a single processor.  As for [3], the Spec. and original claims (and Fig. 3,) expressly show all the threads running on a single CPU.  As for [4], the Spec. is concerned with a target number for a single target CPU. 

[4]  Examiner is arguing that the newly claimed invention does not exist in the Specification and that it would still not even work to accomplish the claimed goal of the disclosure (please see the explanations in the rejection).



CONCLUSION OF EXAMINER ANSWER
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Clint Thatcher/Examiner, Art Unit 2191                                                                                                                                                                                                        
Conferees:
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191   

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.